Case 1:17-cv-01327-JLS-LGF Document 30 Filed 01/28/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

SUSAN WILHELM,
Plaintiff,
V. 17-cv-1327 (JLS) (LGF)

EDEN CENTRAL SCHOOL
DISTRICT, SANDRA ANZALONE,

Defendants.

 

DECISION AND ORDER

 

Plaintiff Susan Wilhelm commenced this action against Defendant Eden
Central School District and its superintendent, Defendant Sandra Anzalone, on
December 22, 2017, raising several claims based on her employment as an English
and Social Studies teacher in the district. See generally Dkt. 1. Specifically,
Wilhelm claimed: (1) sex discrimination, in violation of Title VII of the Civil Rights
Act of 1964 (“Title VII”); (2) age discrimination, in violation of the Age
Discrimination in Employment Act (“ADEA”); (8) retaliation, in violation of Title
VII, the ADEA, Title I of the Americans with Disabilities Act (“ADA”), and the
Rehabilitation Act; (4) hostile work environment, in violation of Title VII and the
ADEA; and (5) age and sex employment discrimination by Defendant Anzalone, in

violation of 42 U.S.C. § 1988. See Dkt. 1, at 4-8.
Case 1:17-cv-01327-JLS-LGF Document 30 Filed 01/28/21 Page 2 of 4

Defendants answered the complaint on January 24, 2018. Dkt. 3. This
Court! referred this case to United States Magistrate Judge Leslie G. Foschio for all
proceedings under 28 U.S.C. §§ 636(b)(1)(A), (B), and (C). Dkt. 5.

Defendants moved for summary judgment on January 31, 2019, seeking
dismissal of Wilhelm’s claims and attorneys’ fees under Title VII, the ADEA, and
the ADA. Dkt. 16. Wilhelm opposed the motion on March 7, 2019. Dkts. 19, 20.
And Defendants replied in further support of their motion on March 21, 2019. Dkt.
21. On August 11, 2020, Judge Foschio issued a Report and Recommendation
(“R&R”), recommending that this Court grant Defendants’ motion, in part, and
dismiss Wilhelm’s claims, and deny Defendants’ request for attorneys’ fees. See
Dkt. 23.

Wilhelm objected to the R&R on September 8, 2020. Dkt. 26. In particular,
she argued that the R&R improperly:

e Created a three-part test for evaluating direct evidence of
discriminatory intent (see id. at 2, 5-6);

e Djisregarded some evidence of direct evidence of discriminatory intent
and misinterpreted other such evidence (see id. at 2-5);

e Misinterpreted and misapplied certain Second Circuit caselaw (see id.

at 6-8); and

 

1 Hon. Lawrence J. Vilardo, who first was assigned to this case, entered the
dispositive referral to Judge Foschio. Dkt. 5. On January 5, 2020, this case was
reassigned to the undersigned. Dkt. 22.
Case 1:17-cv-01327-JLS-LGF Document 30 Filed 01/28/21 Page 3 of 4

e Overlooked record evidence that supports Wilhelm’s positions (see id.
at 8-11).
Wilhelm argues that these errors require the Court to modify the R&R and deny
Defendants’ motion in its entirety.2 See id. at 12.

Defendants responded in opposition on September 24, 2020, but did not file
their own objections. Dkt. 27. They therefore did not object to the recommendation
that the Court deny their request for attorneys’ fees. See id. Wilhelm replied in
further support of her objections on October 8, 2020. Dkt. 29.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). It must
conduct a de novo review of those portions of a magistrate judge’s recommendation
to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(8). But neither
28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72 requires a district court to
review the recommendation of a magistrate judge to which no objections are raised.
See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

The Court studied the R&R, the briefing on objections, and the relevant
record. Based on that review and absent any objection from Defendants, the Court
accepts and adopts Judge Foschio’s recommendation to grant Defendants’ motion

for summary judgment and to deny Defendants’ request for attorneys’ fees.

 

2 Wilhelm asks the Court to modify the R&R but, in effect, seeks a decision and
order that rejects the R&R and reaches the opposite result.

3
Case 1:17-cv-01327-JLS-LGF Document 30 Filed 01/28/21 Page 4 of 4

CONCLUSION
For these reasons and those in the R&R, the Court grants, in part,
Defendants’ motion (Dkt. 16) with respect to Wilhelm’s claims and dismisses all
claims against Defendants. The Court denies Defendants’ motion to the extent it

seeks attorneys’ fees. The Clerk of Court shall close this case.

SO ORDERED.
Dated: January 28, 2021
Buffalo, New York /) (Z-

  
  

/ lo, “4 A

JOHN L. SINATRA, JR.
UNITED STATES DISTRICT JUDGE
